Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants set forth claims to good compositions for making polyurethane foams which offer demonstrated reductions in aldehydes on product formation along with retained good mechanical properties in developed products.  These  good compositions require component c) as now defined by the claims.  Claims as they now stand defined distinguish over the closest prior art, Otero Martinez (2016/0304687), taken alone or in view of other prior art, including WO 2015/110403, in that the proviso associated with the defined sulfur-carbon compounds defined by Otero Martinez excludes the selection of the compounds as now defined by applicants’ claim, particularly, compounds as defined by the claims that has an R2 structural feature as now defined by the claims.  Accordingly, any rejection modifying Otero Martinez contrary to the requirements of its proviso in order to arrive at the compositions as now defined by the claims, including its combination with WO 2015/110403, fails.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765